PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/354,733
Filing Date: 17 Nov 2016
Appellant(s): Hu et al.



__________________
Peter S. Dardi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	At pages 5-10 of the Appeal Brief, appellant cited various legal principles.

	Ground 1. Rejection of claim 3 under 35 USC 112(a) for lack of written description
	At pages 10-11 of the Appeal Brief, appellant argues that while the Examiner rejected claim 3, indicating that there is no support or description that the nanowires are initially free of any metal coating in the disclosure as filed, and so the claims contain new matter, there is no heightened standard as to negative limitations, and the claim is supported when the specification describes a reason to exclude the relevant limitation and meets the requirements of 35 USC 112(a). Appellant argues that here, metal coatings are not present on the silver nanowires as synthesize, and there is no evidence to the contrary, and substantial evidence does not support the finding of lack of written description for claim 3, and the rejection should be reversed.
	The Examiner has reviewed these arguments, however, she maintains her position that the rejection is proper. While silver nanowires may, at the time made or synthesized, not have additional coating, it is not described in the disclosure as filed to 

	Ground 2. The rejection of claims 1-6, 18-23, 25 and 28-29 under 35 USC 103 as being unpatentable over Japan 2009-127092 (hereinafter ‘092) in view of EITHER Iwai et al (US 2012/0119352) OR Murakami et al (US 5803957); and further in view of WO 2014/084021 (hereinafter ‘021), EITHER alone OR further in view of Segawa et al (US 2002/0036143).  *** Note that Aoki et al (US 2015/0262729) is the US national stage application of the same application as ‘021 and therefore is used as a translation for ‘021, where the cited paragraph numbers are to Aoki et al 9US 2015/0262729). ***
	Appellant has broken their arguments, as noted at pages 11-12 of the Appeal Brief, into two parts, the rejection using Iwai and the rejection using Murakami.
	(A) The rejection using ‘092 in view of Iwai and ‘021, EITHER alone OR further in view of Segawa

	The Examiner notes these arguments, and is of the position that the rejection provided in the Office Action of July 23, 2020 is proper and addressed that the gradual addition of a coating solution with metal ions and a complexing ligand would be suggested, does not use improper hindsight and  the combined teaching do provide a reasonable expectation of success. The Examiner has addressed these positions to the extent described by appellant with regard to the specific arguments provided by appellant below.

	Appellant argues at pages 12-15 of the Appeal Brief, that of the four references used, two are based on solution phase coatings, and two on surface coatings, and while the rejection argues for gradual addition of metal ions and separately for the inclusion of complexing ligands, there is no teaching, suggestion or motivation to gradually add a coating solution with metal ions and complexing ligands. Appellant first refers to the ‘092 primary reference, arguing that it covers the preamble and general features of the solution with a general invitation to use extensive years of plating technology, and while it describes electroless plating for noble metal coatings for silver nanowires, it generally provides for baths, not giving a gradual combination, and that ‘092 provides a perfect opportunity for improper hindsight based claim rejections by a vague reference to old technology that then provides a basis for pulling pieces out of the vast teachings without any guidance other than appellant’s claims as template.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, obviously the Examiner cannot randomly combine references, but bases them on the obviousness of the features listed by appellant.  Here, the art as combined would provide the suggestion from the cited art of the claimed features. 

	Furthermore, at pages 15-18 of the Appeal Brief, as to the use of Iwai, it is argued that it is directed to plating on a surface and not for structures in solution, that as to ‘021, it is directed to forming a silver coating on copper particles, and Segawa is directed to forming interconnects copper, silver or other low electrical resistance metals for semiconductor devices, and thus none of the additional references relate to metal nanowire coating, coating onto silver structures, and only ‘021 is directed to a solution phase process, and are not particularly close in nature to the claimed subject matter, suggesting against their use.  Appellant further argues as to Iwai, that it describes various components of a gold electroless plating solution, and that it is forming a bump connecting a conductive layer by filling the opening, and describes using an accelerator that adsorbs and inhibits reactions, and appellant argues that this function is directed to hole filling and is unrelated to the process of ‘092 or appellant’s claim 1, and there is no motivation to combine except based on appellant’s claims and hindsight.  As to the use of ‘021, appellant argues that the present claims are directed to direct deposition (where a reducing agent in solution reduces the metal that is then deposited on the silver nanowires), and ‘021 describes direct deposition and galvanic exchange, with a hybrid process using both, which is fairly specific for the copper-silver metal combination of ‘021.  According to appellant, their claim refers to gradual addition of a coating solution to a solution of silver nanowires and a reducing agent, and while the Examiner cites 
	As to the discussion of the further references used with ‘092, it is the Examiner’s position that the rejection is proper.  Iwai discusses electroless gold solutions used for plating on metal surfaces which plating can be on small areas and even on silver (0061-0063), where the silver or other metal on which the coating applied can even have thicknesses in the nm range (0063).  Noting the use of gold solutions in ‘092, it would be understood that solutions for plating gold on silver would be expected to be usable for coating silver nanowires.  While the surface in Iwai is not described as silver nanowires, the surfaces to be coated would need to be exposed to the plating solution, 
	Furthermore, ‘021 was cited as to the suggestion for the gradual addition of the coating solution material with the solution with silver nanowires.   Appellant is claiming direct deposition, described in the disclosure as providing a reaction solution with reducing agent to which the noble metal ions are added where reducing conditions are maintained (page 8, lines 20-25 of the present specification), which is therefore understood to give deposition of the noble metal from solution using the reducing agent.  While ’021 describes that both galvanic exchange and direct metal deposition can occur for its process, it does describe how by using strong reducing agent, reductive plating would occur preferentially (0038), and it describes how combination of the metal ion solution and reducing agent over a period of time would be desired to control reductive plating reaction (0040), and thus would provide a description of how  a reductive 
	As to the use of Segawa, it is not cited as to the half life of the solution necessarily.  However, for the present claims, there would be initial set of solutions that would be formed to be added together, the metal ion solution and the silver nanowire/reducing agent solution, and the desired reactions would occur when the two are added together. Segawa would indicate that adding reducing agent to a complexing agent (which for the present claims would be the complexing ligand) causes reducing reaction, and preferable to store reducing agent apart from complexing agent, such as with metal salt and complexing agent (chelating agent) and a separate reducing agent solution where the solutions are mixed immediately before plating. Thus, by providing the metal ion solution with the complexing agent in this case, there would not be reaction until mixed with the reducing agent solution, providing a desirable controlled reaction condition.  Even if Segawa blends everything together for use, the description of what occurs as discussed above would still apply.  Furthermore, while Segawa may blend everything at once, appellant will end up with a blended solution as well, over time.  Thus, Segawa is relevant to the combination of materials in the present claims. The Examiner notes also that with the combination of references, it is what is indicated by the suggestion of the combination of all the references that leads to the claimed results as discussed in the rejection.
	
	At pages 18-19 of the Appeal Brief, as to the low surface roughness of claim 1, appellant argues that inherency is argued, but that the Examiner’s position is based on 
	As to the inherency as to the surface roughness, as discussed in the rejection, it is the Examiner’s position that the same optimized conditions of coating would be provided as discussed for claims 22 and 23 as to suggested amounts of gold ions, silver nanowires, ligands, PVP, and reducing agents (and also note the other suggested features discussed for the other dependent claims). This thus gives the same amounts of silver nanowires, the same amounts of capping polymer (PVP), the same amounts of reducing agent, giving the same conditions at page 19, line 15 to page 20, line 2 of the present specification for the formation of smooth coatings and page 15, lines 15 of the present specification for the resulting claimed smoothness, and ‘021 would even note using water slurries/aqueous solutions as cited.  This meets the requirements of the cited “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, as to showing that the prior art combination would be produced by identical or substantially identical processes.  Appellant has taken the position that the Examiner has not shown that the same results would necessarily occur, but the Examiner has shown why the optimized conditions are the same as described by appellant so the same results would occur.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Appellant has not pointed out to specifically where the Examiner’s position as to prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”  While there is optimization of ranges in the rejection of claims 22, 23, appellant has not made a showing of criticality for the claimed ranges.

	Further, as to claim 3, at page 20 of the Appeal Brief, appellant argues that ‘021 teaches away from the silver nanowires being initially free from any metal coating with their two step process.
	The Examiner has reviewed this argument, however, her position that the rejection provides the claimed features is maintained.  As discussed above, for claim 1, the combination of references would not require two steps.

	Further, as to claims 5, 22 and 23, at page 20 of the Appeal Brief, appellant argues that as to the use of polyvinylpyrrolidone (PVP), the citation to Iwai uses the PVP for a different purpose that would not apply to the silver nanowires, and thus there is no motivation to use this material in the claimed process.
	The Examiner has reviewed this argument, however, her position that the rejection provides the claimed features is maintained.  As to the use of an accelerator (PVP, note 0053) in Iwai, while it is described for hole filling, it is described as adsorbs onto a microfine pattern to enhance supply of a substance such as the gold source at fine areas (0052), which given the small size of the silver nanowires would also be an attractive material to use to help enhance the supply of gold to the silver.   

	Further, as to claim 28, at pages 20-21 of the Appeal Brief, appellant argues that as to the harvested noble metal coated silver nanowires having a standard deviation in diameter of no more than about 6% relative to the average diameter, this rejection relies on inherency, and ‘092 is the only reference involving silver nanowires and all of the electroless coating methods are based on baths, and it is not clear what identical processing is being referenced in baths, and the Final Office Action does not explain such processing, and obvious has not been established on the record.
The Examiner has reviewed this argument, however, her position that the rejection provides the claimed features is maintained.  It was discussed how the same optimized conditions of processing would be provided as discussed for parent claim 1 and claims  22, 23 above, would be provided, where claim 1 discusses the specific pages in the specification where how the same optimized conditions of processing are described as giving the standard deviation (note that there was a typo where “device” was used instead of deviation), and as discussed above with regard to the smoothness the same results would be expected when providing the same processing.

	(B) Rejection over ‘092 in view of Murakami and ‘021, EITHER alone OR further in view of Segawa
	At page 21 of the Appeal Brief, appellant argues that the rejection under (B) replaces Iwai with Murakami, and Murakami, like Iwai is directed to metal coating onto metalized portions of a surface, and as such Murakami only teaches bath processing, with appellant arguing that they incorporate by reference the analysis under (A) as applicable to (B) with pertinent aspects of the analysis of (A) summarized in the 
	The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained.  The arguments in part (A) above apply here.  Moreover, as to the further statements by appellant, appellant initially discusses the primary reference to ‘092.  While ‘092 does not describe all the features of the claimed inventions, it does, as discussed in the rejection, describe the desirable plating of a noble metal such as gold onto silver nanowires, where the plating can be electroless plating with a chemical reducing agent using known plating techniques, and describes using plating solutions/baths such as with gold salts and reducing agent (0047).  While all the features of the claims were not taught, its references to known plating techniques would clearly suggest that art for plating can be looked to.   Broad teaching does not mean that improper hindsight based rejections are made.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, obviously the Examiner cannot randomly combine references, but bases them on the obviousness of the features listed by applicant.  Here, the art as combined would provide the suggestion from the cited art of the claimed features. 

Furthermore, ‘021 was cited as to the suggestion for the gradual addition of the coating solution material with the solution with silver nanowires.   Appellant is claiming direct deposition, described in the disclosure as providing a reaction solution with reducing agent to which the noble metal ions are added where reducing conditions are maintained (note page 8, lines 20-25 of the present specification) which is therefore understood to give deposition of the noble metal from solution using the reducing agent.  While ‘021 describes that both galvanic exchange and direct metal deposition can occur for its process, it does describe how by using strong reducing agent, reductive plating would occur preferentially (0038), and it describes how combination of the metal ion solution and reducing agent over a period of time would be desired to control reductive plating reaction (0040), and thus would provide a description of how a reductive plating as desired by ‘092 and Murakami with electroless plating with reducing agent can occur, 
	As to the use of Segawa, it is not cited as to the half life of the solution necessarily.  However, for the present claims, there would be initial set of solutions that would be formed to be added together, the metal ion solution and the silver nanowire/reducing agent solution, and the desired reactions would occur when the two are added together. Segawa would indicate that adding reducing agent to a complexing agent causes reducing reaction, and preferable to store reducing agent apart from complexing agent, such as with metal salt and complexing agent (chelating agent) and a separate reducing agent solution where the solutions are mixed immediately before plating. Thus, by providing the metal ion solution with the complexing agent in this case, there would not be reaction until mixed with the reducing agent solution, providing a desirable controlled reaction condition.  Even if Segawa blends everything together for use, the description of what occurs as discussed above would still apply.  Furthermore, while Segawa may blend everything at once, appellant will end up with a blended solution as well, over time.  Thus, Segawa is relevant to the combination of materials in the present claims. The Examiner notes also that with the combination of references, it is what is indicated by the suggestion of the combination of all the references that leads to the claimed results as discussed in the rejection.
As to the inherency as to the surface roughness, as discussed in the rejection, it is the Examiner’s position that the same optimized conditions of coating would be provided as discussed for claims 22 and 23 as to suggested amounts of gold ions, silver nanowires, ligands, PVP, and reducing agents (and also note the other suggested features discussed for the other dependent claims). This thus gives the same amounts of prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”, as to showing that the prior art combination would be produced by identical or substantially identical processes.  Appellant has taken the position that the Examiner has not shown that the same results would necessarily occur, but the Examiner has shown why the optimized conditions are the same as described by appellant so the same results would occur.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Appellant has not pointed out to specifically where the Examiner’s position as to providing the same process would be incorrect.  As discussed in MPEP 2112.01(I), “Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.”  While there is optimization of ranges in claims 22, 23, appellant has not made a showing of criticality for the claimed ranges.


	The Examiner has reviewed this argument, however, her position that the rejection provides the claimed features is maintained.  As discussed above, for claim 1, the combination of references would not require two steps.

	Further, as to claims 5, 22 and 23, at page 23 of the Appeal Brief, appellant argues that as to the use of polyvinylpyrrolidone (PVP), the citation to Murakami uses the PVP  to prevent plating spread and improve solution stability, but spread is irrelevant the context of nanowires and a plating solution bath comparable to Murakami is similarly not relevant, and thus there is no motivation to use this material in the claimed process.
	The Examiner has reviewed this argument, however, her position at the rejection provides the claimed features is maintained.  As to the use of PVP in Murakami, it is the Examiner’s position that solution stability (preventing decomposition of the plating solution, column 3, lines 10-20) would be desirable even when combining solutions as claimed.  A solution is formed, during and with the combining of the coating solution and reaction solution, and it would be desirable for this solution to be stable, since the plating results occur over time with the gradual addition of the materials.   

	Further, as to claim 28, at page 24 of the Appeal Brief, appellant argues that as to the harvested noble metal coated silver nanowires having a standard deviation in diameter of no more than about 6% relative to the average diameter, this rejection relies 
The Examiner has reviewed this argument, however, her position that the rejection provides the claimed features is maintained.  It was discussed how the same optimized conditions of processing would be provided as discussed for parent claim 1 and claims 22, 23 above, would be provided, where claim 1 discusses the specific pages in the specification where how the same optimized conditions of processing are described as giving the standard deviation (note that there was a typo where “device” was used instead of deviation), and as discussed above with regard to the smoothness the same results would be expected when providing the same processing.

	(C) Further as to the rejection of claim 24, using ‘092 in view of Iwai and ‘021, EITHER alone OR further in view of Segawa
	At pages 24-25 of the Appeal Brief, appellant argues that claim 24 is allowable for the same reason as claim 1.  Furthermore, it is argued that that the claimed temperature is not supported by Iwai, because while it refers to temperature of 20-60 degrees C, spanning room temperature, Iwai is directed to silver plating on copper particles, not the metals used in appellant’s claimed process.
	The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained. The rejection of claim 1 is considered proper for the reasons as discussed above. The temperature for Iwai is directed to use with a gold plating solution containing materials desired by appellant, indicating temperatures to 
	
	(D) Further as to the rejection of claim 26 using ‘092 in view of EITHER Iwai OR Murakami; further in view of ‘021, EITHER alone OR further in view of Segawa, and further in view of Luo, et al “Silver-Coated Copper Nanowires with Improved Anti-Oxidation Property as Conductive Fillers in Low-Density Polyethylene” (hereinafter Luo article)
	At page 25 of the Appeal Brief, appellant argues that claim 26 is allowable for the reasons as to claim 1 above.  It is argued that Luo article is cited for teaching washing of the coated nanowires, but it does not make up for any deficiencies of the remaining references as discussed for claim 1.
	The Examiner has reviewed these arguments, however, her position that the rejection is proper is maintained. The rejection of claim 1 is considered proper for the reasons as discussed above, and since no specific arguments as to the use of Luo article are provided, the rejection of claim 26 is maintained.








Respectfully submitted,
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718                                                                                                                                                                                                        

Conferees:

Gordon Baldwin
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                        

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.